               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SHANELL I. BRYANT,                      )
                                        )
               Plaintiff,               )
                                        )
               v.                       )           1:20cv1101
                                        )
MOTORSPORTS OF DURHAM, LLC,             )
d/b/a RAGINGBULL HARLEY DAVIDSON,       )
                                        )
               Defendant.               )


              MEMORANDUM OPINION AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

     This   case    comes    before   the    undersigned   United       States

Magistrate Judge for a recommendation on “Motorsports of Durham,

LLC’s Motion to Dismiss Plaintiff’s Complaint for Failure to State

a Claim” (Docket Entry 4) (the “Dismissal Motion”).                 For the

reasons that follow, the Court should grant in part and deny in

part the Dismissal Motion.

                                BACKGROUND

     Alleging violations of her rights under “the Family and

Medical Leave Act of 1996, 29 U.S.C. §§ 2601 et seq. ([the]

‘FMLA’), and Title I of the Americans with Disabilities Act of

1990, as amended, 42 U.S.C. §§ 12101 et seq. ([the] ‘ADA’),”

Shanell I. Bryant (the “Plaintiff”), through counsel, sued her

former employer, “MotorSports of Durham, LLC d/b/a Raging Bull

Harley   Davidson”    (the    “Defendant”)      (Docket    Entry    1    (the
“Complaint”)     at       1).1     (See   id.        at       1-8.)        According      to   the

Complaint:

      “This is an action for monetary damages pursuant to the [FMLA

and ADA] to redress Defendant’s unlawful employment practices

against Plaintiff including Defendant’s retaliation for Plaintiff’s

lawful      exercise      of     her   rights    under              the   FMLA     and   unlawful

discrimination         and     harassment       against             Plaintiff      due    to   her

disability leading to her termination.”                             (Id., ¶ 1.)      “Plaintiff

was   employed       by      [D]efendant        in        a     full-time        capacity      for

approximately two years [sic] and one-half years.”                                 (Id., ¶ 13.)

“During her tenure, Plaintiff held various positions and at the

time of her termination, Plaintiff held the position of Accounting

Officer.”     (Id., ¶ 14.)         “Plaintiff’s job duties included but were

not limited to processing invoices, preparing financial reports,

and posting payables and receivables.”                         (Id., ¶ 15.)

      “Plaintiff is disabled.”                  (Id., ¶ 16.)                 “In early 2020,

Plaintiff was diagnosed with depression and anxiety.” (Id., ¶ 17.)

“At   all    times     relevant,       Defendant              was    aware    of    Plaintiff’s

disability.”         (Id., ¶ 18; accord id., ¶ 55.)                              “At all times

relevant to this action, Plaintiff was a qualified individual with

a disability within the meaning of the ADA.                                  Plaintiff has an

actual disability, has a record of being disabled, and/or is



     1 Docket Entry page citations utilize the CM/ECF footer’s
pagination.

                                            2
perceived as being disabled by Defendant.” (Id., ¶ 19; accord id.,

¶¶ 46-47, 54.)       “Plaintiff’s disability impacts her major life

activities including but not limited to sleeping and eating.”

(Id., ¶ 20.)

     “Following her diagnosis, Plaintiff provided a copy of her

medical documentation related to her disability to Kayleigh Turner,

Payroll Manager and Carla Johnson, Office Manager.”              (Id., ¶ 21.)

“At this time, Plaintiff requested a brief medical leave as a

reasonable    accommodation     for     her   disability.”     (Id.,    ¶    22.)

“Plaintiff received no response.”             (Id., ¶ 23.)    “Plaintiff also

inquired about FMLA leave.”        (Id., ¶ 24.)       “The following day, to

discourage Plaintiff from utilizing protected medical leave, Ms.

Turner incorrectly notified Plaintiff that protected medical leave

under the FMLA was not available to her.”            (Id., ¶ 25 (emphasis in

original).)    “Plaintiff then inquired about utilizing her accrued

paid time off for her absences, but Defendant did not respond.”

(Id.,   ¶   26.)     “Defendant    failed     to   engage   Plaintiff   in   the

interactive    process    and     had   no    further   communications       with

Plaintiff about her request for reasonable accommodations.”                 (Id.,

¶ 27.) “Within days, Defendant terminated Plaintiff’s employment.”

(Id., ¶ 28.)       “Plaintiff has been damaged by Defendant’s illegal

conduct.”    (Id., ¶ 29.)   “Plaintiff has had to retain the services

of the undersigned counsel and has agreed to pay said counsel

reasonable attorneys’ fees.”          (Id., ¶ 30.)


                                        3
     “Defendant failed to accommodate Plaintiff’s disability” (id.,

¶   56),      “violated     the     ADA     by       unlawfully        terminating      and

discriminating against Plaintiff based on her disability” (id.,

¶ 49), and “intentionally discriminated against Plaintiff on the

basis    of     her   disability”        (id.,   ¶    50).         Further,    “Defendant

retaliated against Plaintiff for engaging in protected activity

when Plaintiff requested reasonable accommodations under the ADA by

terminating       her   employment.”             (Id.,       ¶    61.)        “Defendant’s

discriminatory        conduct,      in    violation      of      the   ADA,    has   caused

Plaintiff to suffer a loss of pay, benefits, and prestige” (id.,

¶ 57; accord id., ¶¶ 51, 63) as well as “mental and emotional

distress” (id., ¶¶ 58, 64; accord id., ¶ 51).

     In addition, “Plaintiff is a covered ‘employee’ as defined by

the FMLA because she worked for Defendant for more than 12 months

preceding the leave, had more than 1,250 hours of service during

the 12 months preceding the leave, and worked at a location where

the employer has at least 50 employees within 75 miles.”                             (Id.,

¶¶ 32, 39.)       “At all times relevant to the case, Defendant is and

was a covered ‘employer’ under the FMLA because it has more than 50

employees employed at Plaintiff’s work location in 20 or more

workweeks in the current calendar year or calendar year preceding

the leave request.”         (Id., ¶¶ 33, 40; see also id., ¶ 7 (“Defendant

is an employer as defined by the all [sic] laws under which this

action     is     brought     and        employs      the        requisite     number    of


                                             4
employees.”).) “Plaintiff exercised, or attempted to exercise, her

rights under the FMLA.”   (Id., ¶ 34; accord id., ¶ 41.)   “Defendant

interfered with Plaintiff’s lawful exercise of her FMLA rights”

(id., ¶ 35) and “retaliated against Plaintiff for exercising or

attempting to exercise her FMLA rights” (id., ¶ 42).

     Defendant moved to dismiss the Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure (the “Rules”),

contending that it “fails to satisfy the minimum pleading standards

established in Ashcroft v. Iqbal, 556 U.S. 662 (2009).”       (Docket

Entry 4 at 1.)   Plaintiff opposed the Dismissal Motion (see Docket

Entry 6) and Defendant replied (see Docket Entry 7).

                             DISCUSSION

     I. Relevant Standards

     A Rule 12(b)(6) motion “tests the sufficiency of a complaint,”

but “does not resolve contests surrounding the facts, the merits of

a claim, or the applicability of defenses.”     Republican Party of

N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).    Thus, “claims

lacking merit may be dealt with through summary judgment under Rule

56” rather than through a Rule 12(b)(6) motion.     Swierkiewicz v.

Sorema N. A., 534 U.S. 506, 514 (2002).   Accordingly, in reviewing

a motion to dismiss pursuant to Rule 12(b)(6), the Court must

“accept the facts alleged in the complaint as true and construe

them in the light most favorable to the plaintiff.”        Coleman v.

Maryland Ct. of App., 626 F.3d 187, 189 (4th Cir. 2010), aff’d sub


                                  5
nom., Coleman v. Court of App. of Md., 566 U.S. 30 (2012).                        The

Court must also “draw all reasonable inferences in favor of the

plaintiff.”    E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637 F.3d 435,        440   (4th    Cir.    2011)     (internal    quotation      marks

omitted).      It    “do[es]      not,    however,    accept     as   true   a   legal

conclusion couched as a factual allegation” nor does it “accept

unwarranted inferences, unreasonable conclusions, or arguments.”

SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412, 422 (4th Cir.

2015), as amended on reh’g in part (Oct. 29, 2015) (internal

quotation marks omitted).            The Court “can further put aside any

naked assertions devoid of further factual enhancement.”                           Id.

(internal quotation marks omitted).

       To avoid Rule 12(b)(6) dismissal, a complaint must contain

sufficient factual allegations “to ‘state a claim to relief that is

plausible on its face.’”          Iqbal, 556 U.S. at 678 (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                          To qualify as

plausible, a claim needs sufficient factual content to support a

reasonable inference of the defendant’s liability for the alleged

misconduct.    Id.    “Where a complaint pleads facts that are merely

consistent with a defendant’s liability, it stops short of the line

between possibility and plausibility of entitlement to relief.”

Id. (internal quotation marks omitted).                 This standard “demands

more    than    an     unadorned,         the-defendant-unlawfully-harmed-me

accusation.”    Id.        In other words, “the tenet that a court must


                                           6
accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.           Threadbare recitals of the

elements of   a    cause   of   action,    supported   by   mere    conclusory

statements,   do    not    suffice.”       Id.    Moreover,        “where   the

well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint” cannot “survive a

Rule 12(b)(6) motion.”       Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).

     Nevertheless, the complaint need not contain detailed factual

recitations, as long as it provides the defendant “fair notice of

what the claim is and the grounds upon which it rests.”               Twombly,

550 U.S. at 555 (internal quotation marks and alteration omitted).

As such, although a plaintiff must allege sufficient facts “to

state all the elements of her claim,” Bass v. E.I. DuPont de

Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003), she need not

plead facts constituting a McDonnell Douglas prima facie case of

discrimination to survive a motion to dismiss, Swierkiewicz, 534

U.S. at 514-15.

     II. ADA Claims

     A. The ADA

     As the United States Court of Appeals for the Fourth Circuit

recently explained:

          The     [ADA]      prohibits     employers      from
     “discriminat[ing]” against “qualified individual[s] on
     the basis of disability.” 42 U.S.C. § 12112(a)-(b). An
     employer unlawfully discriminates against an employee by,

                                       7
     among other things, failing to “mak[e] reasonable
     accommodations    to   the known  physical    or   mental
     limitations of an otherwise qualified individual with a
     disability who is an applicant or employee.”          Id.
     § 12112(b)(5)(A); see also id. § 12112(b)(1)-(7).       A
     “reasonable     accommodation”   may     involve     “job
     restructuring, part-time or modified work schedules,
     [and] reassignment to a vacant position.”             Id.
     § 12111(9)(B).      The ADA also prohibits retaliation
     against   employees    who  seek the   Act’s    statutory
     protections. 42 U.S.C. § 12203(a)-(b); see Univ. of Tex.
     Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 357 (2013).

          When a plaintiff alleges that her employer
     unlawfully discriminated or retaliated against her in
     violation of the ADA, she can prove her claim through
     direct and indirect evidence. Jacobs v. N.C. Admin. Off.
     of the Cts., 780 F.3d 562, 572, 577 (4th Cir. 2015).
     Otherwise,   the  plaintiff   may  proceed   under   the
     burden-shifting framework of McDonnell Douglas Corp. v.
     Green, 411 U.S. 792, 802 (1973), a familiar way to
     resolve   claims   arising  under   federal   employment
     discrimination laws, see Jacobs, 780 F.3d at 572, 577
     (applying the framework to a claim under the ADA).

Laird   v.    Fairfax   Cnty.,   978   F.3d   887,   892   (4th   Cir.   2020)

(footnotes and parallel citations omitted) (certain brackets in

original).2

     The Fourth Circuit further has held that

          [t]he requirements to set forth a prima facie case
     under the ADA are similar for both discrimination claims
     and retaliation claims. For a discrimination claim, the
     plaintiff must prove that: (1) she is disabled; (2) she
     was a qualified individual; and (3) she suffered an
     adverse employment action based on her disability. See
     Constantine v. Rectors & Visitors of George Mason Univ.,
     411 F.3d 474, 498 (4th Cir. 2005). For a retaliation


     2   “The ADA defines a ‘qualified individual’ to mean ‘an
individual who, with or without reasonable accommodation, can
perform the essential functions of the employment position that
[the] individual holds or desires.’” Id. at 892 n.2 (brackets in
original) (quoting 42 U.S.C. § 12111(8)).

                                       8
     claim, the plaintiff must prove that:        (1) she has
     engaged in protected conduct; (2) she suffered an adverse
     action after engaging in the protected conduct; and
     (3) there was a causal link between the protected conduct
     and the adverse action. See Laber v. Harvey, 438 F.3d
     404, 432 (4th Cir. 2006).      Thus, in both cases, the
     plaintiff must show that: (1) she is protected; (2) she
     suffered an adverse action; and (3) there is a causal
     link between her protected status and the adverse action.

Laird, 978 F.3d at 892 n.4.3


     3   As the Fourth Circuit has observed:

          What qualifies as an “adverse action” differs
     slightly depending on whether the claim is for unlawful
     discrimination or retaliation.     For a discrimination
     claim, the plaintiff must show that her employer took an
     action that adversely “affect[ed] employment or alter[ed]
     the conditions of the workplace.” Burlington N. & Santa
     Fe Ry. Co. v. White, 548 U.S. 53, 62 (2006) (emphasis
     added). But for a retaliation claim, the plaintiff is
     not so limited since “[t]he scope of the antiretaliation
     provision    extends    beyond    workplace-related    or
     employment-related retaliatory acts and harm.” Id. at
     67. However, although the scope of actions that qualify
     as an adverse action may differ, the required effect or
     adversity from such actions is described in very similar
     language for both claims. An alleged retaliatory action
     must be “materially adverse,” meaning that the plaintiff
     must show that the action “well might have dissuaded a
     reasonable worker from making or supporting a charge of
     discrimination.” Id. at 68 (internal citations omitted).
     In other words, the harm must be a “‘significant’
     detriment,” not “relatively insubstantial or ‘trivial.’”
     Adams v. Anne Arundel Cty. Pub. Schs., 789 F.3d 422, 431
     (4th Cir. 2015) (quoting Burlington, 548 U.S. at 68)
     (emphasis added). Similarly, for a discrimination claim,
     the adverse action must result in “some significant
     detrimental effect,” requiring more than a position that
     is “less appealing” to the plaintiff. Holland v. Wash.
     Homes, Inc., 487 F.3d 208, 219 (4th Cir. 2007) (emphasis
     added).       Ultimately,    retaliation    claims    and
     discrimination claims require fact-specific analysis that
     “depends on the particular circumstances of the case.”
     Adams, 789 F.3d at 431. Setting aside the difference in
                                                     (continued...)

                                 9
     “Protected activity [under the ADA] includes the right . . .

to request an accommodation.”           Thomas v. City of Annapolis, No.

18-2148, 2021 WL 943700, at *7 (4th Cir. Mar. 12, 2021) (analyzing

plaintiff’s “retaliation claims under Title VII, the ADA, and 42

U.S.C. § 1983”);4 see also, e.g., Haulbrook v. Michelin N. Am.,

Inc., 252 F.3d 696, 706 (4th Cir. 2001) (“The record shows a

termination      and   shows   protected    activity   —   [the   plaintiff’s]

November    4   request   for    an   accommodation    [under     the       ADA].”).

Moreover, termination of employment constitutes both an adverse

action and an adverse employment action under the ADA.                 See, e.g.,

Haulbrook, 252 F.3d at 706 (treating termination as “adverse

action”); Dowe v. Total Action Against Poverty in Roanoke Valley,

145 F.3d 653, 656 (4th Cir. 1998) (observing that employer’s

discharge   of    plaintiff     “undisputed[ly   constituted]          an   adverse

employment action . . . against [plaintiff]”).




     3(...continued)
     scope, both claims share a “common element”: an adverse
     action, meaning some action that results in some
     “‘significant’ detriment” to the employee.    Id.; see
     Holland, 487 F.3d at 219.

Laird, 978 F.3d at 893 (emphasis and brackets                     in    original)
(parallel citations and footnote omitted).

     4 “[B]ecause the ADA echoes and expressly refers to Title
VII, and because the two statutes have the same purpose — the
prohibition of illegal discrimination in employment — courts have
routinely used Title VII precedent in ADA cases.” Fox v. General
Motors Corp., 247 F.3d 169, 176 (4th Cir. 2001).

                                       10
      Further, “establishing a ‘causal relationship’ at the prima

facie stage isn’t an onerous burden.”           Thomas, 2021 WL 943700, at

*7.   Rather, even at the summary judgment stage, close temporal

proximity between the protected activity and adverse action can

suffice.    See Jacobs, 780 F.3d at 575 (citing Haulbrook, 252 F.3d

at 706); see also id. (“[The plaintiff] was fired just three weeks

after sending her e-mail disclosing her disability and requesting

an accommodation.     Such close temporal proximity weighs heavily in

favor of finding a genuine dispute as to causation.”). “Of course,

at th[e motion to dismiss] stage, [courts] are not concerned with

whether a genuine dispute exists so long as the facts alleged,

taken as true, would support a reasonable inference of causation.”

Miller v. Maryland Dep’t of Nat. Res., 813 F. App’x 869, 879 (4th

Cir. 2020) (“Miller”); see also id. (“Taking the facts as pled in

the First Amended Complaint, Appellant’s employment was terminated

just one day short of four weeks after his last accommodation

request.    At this stage, [the Fourth Circuit was] of the view that

the temporal proximity is sufficiently close to ‘weigh heavily’ in

support    of   concluding   that   Appellant    pled   facts   establishing

causation.”); see also Thomas, 2021 WL 943700, at *7 (explaining

that Fourth Circuit “ha[s] previously held that four months between

the protected activity and adverse employment action is sufficient

to establish a causal connection at the prima facie stage,” and

concluding that “[t]he temporal proximity [of 20 days] between [the


                                     11
plaintiff’s] filing of discrimination charges and being placed on

unpaid leave, regardless of why the adverse action occurred, is

enough to carry [his] initial burden”).

     Notably, though, to pursue a claim for discrimination or

failure to accommodate under the ADA, a plaintiff must “show[] that

she was ‘disabled’ within the meaning of the ADA.”             Rhoads v.

F.D.I.C., 257 F.3d 373, 387 (4th Cir. 2001).            The ADA defines

“disability” as, inter alia, “[a] physical or mental impairment

that substantially limits one or more major life activities of such

individual.”     42   U.S.C.   §   12102(1)(A);   see   also   29   C.F.R.

§ 1630.2(j)(1)(ii) (defining impairment as disability under ADA “if

it substantially limits the ability of an individual to perform a

major life activity as compared to most people in the general

population”).5   An “ADA retaliation claim, however, d[oes] not

require proof of a disability.”      Rhoads, 257 F.3d at 380.

     B.   ADA Discrimination and Accommodation Claims

     Defendant moves to dismiss Plaintiff’s ADA discrimination and

failure to accommodate claims on the grounds that, inter alia, the



     5 “In September 2008, Congress broadened the definition of
‘disability’ by enacting the ADA Amendments Act of 2008” (the
“ADAA”), which “was intended to make it easier for people with
disabilities to obtain protection under the ADA.” Jacobs, 780 F.3d
at 572 (certain internal quotation marks omitted). Under the ADAA
modifications, “[a]n impairment need not prevent, or significantly
or severely restrict, the individual from performing a major life
activity in order to be considered substantially limiting.
Nonetheless, not every impairment will constitute a disability
within the meaning of th[e ADA].” 29 C.F.R. § 1630.2(j)(1)(ii).

                                    12
Complaint does not plead a qualifying disability.            (See Docket

Entry 5 at 11-16.)      In response, Plaintiff asserts that her

“disability-based discrimination and failure to accommodate claims

are well-pled” (Docket Entry 6 at 11) because she “pleads she is

disabled and has been diagnosed with depression and anxiety” and

also “pleads her disability impacts her major life activities

including but not limited to sleeping and eating” (id. at 10).6

Defendant’s position should prevail.

     As relevant here, the Complaint alleges that, “[i]n early

2020, Plaintiff was diagnosed with depression and anxiety” (Docket

Entry 1, ¶ 17) and that “Plaintiff’s disability impacts her major

life activities including but not limited to sleeping and eating”

(id., ¶   20).   The   Complaint   provides   no   factual   development

regarding the “impact[]” of Plaintiff’s depression and anxiety on

her eating or sleeping (or any other major life activity).          (See

generally Docket Entry 1.) Although sleeping and eating constitute

major life activities, see 42 U.S.C. § 12102(2)(A), Plaintiff’s


     6 Plaintiff further maintains that “[s]he continues to plead
that at all times relevant, Defendant was aware of her disability
and Plaintiff was a qualified individual with a disability within
the meaning of the ADA. Plaintiff has an actual disability, has a
record of being disabled, and/or is perceived as being disabled by
Defendant.”   (Id. (citing Docket Entry 1, ¶¶ 18, 19).)       These
assertions constitute “exactly the type of conclusory allegation[s]
devoid of any reference to actual events that will not survive a
motion to dismiss,” Miller, 813 F. App’x at 876.       See also id.
(explaining that “Appellant’s claim that the district court was
required to infer that his ‘difficulties’ were substantial
limitations — merely because he defined ‘disability’ and said he
had one — clearly fails”).

                                   13
conclusory allegation that her depression and anxiety “impact[]”

such   activities      fails    to   plausibly     allege   that   “[s]he   was

substantially limited as a result of [her depression and anxiety],”

Miller, 813 F. App’x at 875.         For instance, the Fourth Circuit has

held that allegations that a neck “‘injury caused [a plaintiff]

difficulties with lifting, running, sleeping, driving, and pulling

and turning his neck,” id. (internal quotation marks omitted),7

“[we]re inadequate to satisfy the pleading standard,” id. at 876.

As   the    Fourth    Circuit   explained,       “[alt]hough   a   substantial

limitation need not be severe, [the plaintiff’s] claim that he

suffered ‘difficulties’ lifting and sleeping falls well short of

alleging he was limited ‘as compared to most people in the general

population.’”        Id. (quoting 29 C.F.R. § 1630.2(j)(1)(ii)).            The

same principle applies here, with even more force given that the

Miller plaintiff at least alleged that his disability caused him

“‘difficulties,’” id., but Plaintiff does not even plead that her

asserted disability negatively impacted her (see generally Docket

Entry 1).    Accordingly, the Court should grant Defendant’s request

to dismiss Plaintiff’s ADA discrimination and accommodation claims.

See Miller, 813 F. App’x at 876; Rhoads, 257 F.3d at 380.




     7   The neck injury allegedly caused herniated discs and a
cervical herniation. See id.

                                       14
     C.   ADA Retaliation Claim

     Defendant      also    argues    for      dismissal      of   Plaintiff’s   ADA

retaliation    claim,      contending       that   she    failed     to   “establish

protected activity” (Docket Entry 5 at 20) and causation. (See id.

at 18-22.) At this stage of the proceedings, Defendant’s arguments

fall short.

     First,    relying      primarily      on   decisions      involving     summary

judgment, Defendant maintains that

     Plaintiff cannot establish that her request for “brief
     medical leave” constitutes an actual request for
     accommodation under the ADA, as Plaintiff fails to allege
     plausible facts demonstrating the leave was related to an
     actual disability, would be “reasonable” under the
     circumstances, would enable her to perform the essential
     functions of her job, and fails to meet the “burden of
     providing to the employer the information necessary for
     making the reasonable accommodation decision.”

(Id. at 19 (quoting Jeffries v. Gaylord Ent., Civ. No. 10-691, 2013

U.S. Dist. LEXIS 43619, at *11 (D. Md. Mar. 26, 2013)); see also

id. at 11-18.)      This contention rests on the notion that Plaintiff

failed to establish prima facie cases of disability discrimination

(see id. at 11-12) and failure to accommodate (see id. at 15).

     However, Plaintiff “was [not] required to make [such] showing

at the pleading stage.       Importantly, ‘an employment discrimination

plaintiff need not plead a prima facie case of discrimination . . .

to survive [a] motion to dismiss.’”                Miller, 813 F. App’x at 878

(ellipsis     and   final    set     of   brackets       in   original)     (quoting

Swierkiewicz, 534 U.S. at 515). “The Swierkiewicz Court recognized


                                          15
that it would ‘not [be] appropriate to require a plaintiff to plead

facts establishing a prima facie case because the McDonnell Douglas

frame-work       does   not   apply       in   every    employment         discrimination

case.’”     Id. (brackets in original).                     Moreover, as the Fourth

Circuit     has    recognized,           “a    prima    facie       case     may     require

demonstrating more elements than are otherwise required to state a

claim for relief.” Id. (internal quotation marks omitted). “Thus,

rather    than    pleading     all       elements      of   a    prima     facie    case,   a

plaintiff need only plead facts to satisfy the elements of a cause

of action created by th[e] statute.” Id. (internal quotation marks

omitted) (brackets in original).

     At    this    stage      of    the    proceedings,          Plaintiff’s       Complaint

sufficiently       alleges         her    engagement        in    protected        activity.

Specifically, it asserts that, following her depression and anxiety

diagnosis, she “provided a copy of her medical documentation

related to her disability to [Defendant’s payroll and office

managers]” and “requested a brief medical leave . . . for her

disability.”       (Docket Entry 1, ¶¶ 21-22; see id., ¶ 17.)                          “For

purposes of the ADA, ‘reasonable accommodations’ may comprise job

restructuring, part-time or modified work schedules, and permitting

the use of accrued paid leave or providing additional unpaid leave

for necessary treatment . . . .”                Wilson v. Dollar Gen. Corp., 717

F.3d 337, 344–45 (4th Cir. 2013) (citation and certain internal

quotation    marks      omitted)         (ellipsis     in       original).         Moreover,


                                               16
“request[ing ]an accommodation” can constitute protected activity

under the ADA.    Haulbrook, 252 F.3d at 706; accord, e.g., Miller,

813 F. App’x at 877.

      Defendant   counters,   however,    that   “Plaintiff   also    cannot

establish protected activity because she fails to demonstrate ‘a

good faith, objectively reasonable belief that she [is] disabled

within the meaning of the ADA.’”         (Docket Entry 5 at 20 (brackets

in original) (quoting Shore v. Martin, No. 1:99cv543, 2000 U.S.

Dist. LEXIS 23107, at *27 (M.D.N.C. Sept. 11, 2000)).)          According

to Defendant, “[t]his [conclusion] stems from Plaintiff’s failure

to   allege   plausible   factual   material     describing   her    medical

condition,” which obliges “the Court [to] find Plaintiff failed to

sufficiently plead the existence of a disabling condition or her

status as a qualified individual with a disability.”          (Id.)

      As a preliminary matter, the case quoted by Defendant involved

a motion for summary judgment, not a motion to dismiss, see, e.g.,

Shore, 2000 U.S. Dist. LEXIS 23107, at *1, and found that the

plaintiff’s retaliation claim failed because, inter alia, she did

“not produce[] any evidence that, at the time she requested a

transfer, she believed that she was disabled, much less that such

belief was objectively reasonable,” id. at *27. In any event, this

argument cannot succeed because the Fourth Circuit not only has

held that a plaintiff need not qualify as disabled to pursue an ADA

retaliation claim, see Rhoads, 257 F.3d at 380, but also has held


                                    17
that a plaintiff’s ADA retaliation claim, based on the protected

activity of requesting an accommodation, may survive Rule 12(b)(6)

dismissal even though the plaintiff’s actual-disability-based ADA

discrimination   claim      does   not   plausibly   allege   a   qualifying

disability, necessitating its dismissal, see Miller, 813 F. App’x

at 875-79; see also, e.g., Okyere v. John Bean Techs. Corp., No.

5:20-cv-190, 2020 WL 7625237, at *10 (E.D.N.C. Dec. 22, 2020)

(concluding that, for purposes of retaliation claim, plaintiff’s

accommodation “request may be considered protected activity even

though plaintiff has failed to adequately allege that he was

disabled under the ADA”).

     Defendant further argues that Plaintiff fails to adequately

allege causation.      (See Docket Entry 5 at 21.)8           Specifically,

Defendant contends that, “in the Fourth Circuit, knowledge of the

protected   activity   is    necessary    to   establish   causation”   (id.

(internal quotation marks omitted)) and thus that “[i]dentifying

the decisionmaker in a retaliation claim is crucial because by


     8 Defendant also asserts that, “to the extent her termination
resulted from the failure of Defendant to provide leave, Plaintiff
fails to allege any adverse job action, as a mere failure to
accommodate cannot serve as the basis for a retaliation claim.”
(Id. at 20.)     According to Defendant, “Plaintiff’s Complaint
alleges her employment ended because she did not receive the
alleged ‘leave’ she requested.” (Id.) This argument lacks merit.
Construed in the light most favorable to Plaintiff, the Complaint
alleges that Defendant fired Plaintiff within days of her
disclosure of a disability and her request for leave; it contains
no allegations suggesting that the denial of her request for leave
itself resulted in the ending of her employment. (See Docket Entry
1, ¶¶ 17-28.)

                                     18
definition, an employer cannot take action because of a factor of

which it is unaware” (id. (internal quotation marks omitted)).        In

Defendant’s view, “[t]he Complaint fails to allege plausible facts

establishing a causal connection between Plaintiff’s ‘request for

accommodation’ and termination because Plaintiff fails to include

any allegations regarding the decisionmaker(s) who terminated her

employment.”    (Id.)

     However, a plaintiff need not plead knowledge at the motion to

dismiss stage, as “the knowledge requirement . . . is specifically

regarded as an element of a prima facie case.”          Miller, 813 F.

App’x at 878.   “The statute does not require proof of this element

at the pleading stage; it only requires some facts supporting a

‘reasonable inference’ of causation.”      Id. (holding that district

court erred in dismissing retaliation claim because “Appellant did

not identify who made the decision to terminate him, or whether

that person had knowledge of his requests for accommodations”).

Here, Plaintiff asserts that, within days of informing Defendant’s

payroll and office managers of her depression and anxiety and

requesting   leave   from   them,   Defendant   terminated   Plaintiff’s

employment. (See Docket Entry 1, ¶¶ 17, 21-28.) Those allegations

sufficiently support a “reasonable interference” of causation to

withstand Rule 12(b)(6) dismissal. See, e.g., Miller, 813 F. App’x

at 879 (explaining that, at Rule 12(b)(6) stage, courts “are not

concerned with whether a genuine dispute exists so long as the


                                    19
facts alleged, taken as true, would support a reasonable inference

of   causation,”      and   concluding      that,    where    complaint   alleged

plaintiff’s “employment was terminated just one day short of four

weeks after his last accommodation request[,] . . . . the temporal

proximity is sufficiently close to ‘weigh heavily’ in support of

concluding     that     [the    plaintiff]          pled     facts   establishing

causation”).

      In   sum,   at   this    stage   of    the     proceedings,    Defendant’s

arguments do not justify dismissal of Plaintiff’s ADA retaliation

claim.     The Court should therefore deny Defendant’s request to

dismiss this claim.

      III. FMLA Claims

      A. The FMLA

      As the Fourth Circuit has explained:

           The FMLA is intended “to balance the demands of the
      workplace with the needs of employees to take leave for
      eligible medical conditions and compelling family
      reasons.” Hukill v. Auto Care, Inc., 192 F.3d 437, 441
      (4th Cir. 1999) (citing 29 U.S.C. § 2601(b)).          It
      entitles eligible employees to take up to twelve weeks of
      unpaid leave in any twelve-month period for qualifying
      medical or family reasons, see 29 U.S.C. § 2612(a)(1),
      and ensures that these employees will be restored to
      their same or an equivalent position upon returning to
      work, see id. § 2614(a)(1). A qualifying medical reason
      is defined as “a serious health condition that makes the
      employee unable to perform the functions of the position
      of such employee.”    Id. § 2612(a)(1)(D).    A “serious
      health condition” is defined, in part, as an illness or
      impairment that requires continuing treatment by a health
      care provider, see id. § 2611(11)(B), and that also
      involves a “period of incapacity requiring absence from



                                       20
       work . . . of more than three calendar days,” 29 C.F.R.
       § 825.114(a)(2) (1993).

Rhoads,    257   F.3d   at   381-82   (footnote   omitted)   (ellipsis   in

original).9

       “The FMLA provides proscriptive rights ‘that protect employees

from discrimination or retaliation for exercising their substantive

rights under the FMLA.’” Vannoy v. Federal Rsrv. Bank of Richmond,

827 F.3d 296, 304 (4th Cir. 2016).         As such, Section 2615 of the

FMLA

       prohibits two kinds of conduct: (1) an employer cannot
       “interfere with, restrain, or deny the exercise of or the
       attempt to exercise, any right provided under this
       subchapter,” id. § 2615(a)(1); and (2) an employer cannot
       “discharge or in any other manner discriminate against
       any individual for opposing any practice made unlawful by
       this subchapter,” id. § 2615(a)(2).           The first
       prohibition    gives   rise    to   “‘interference’    or
       ‘entitlement’ claims.” Waag v. Sotera Defense Solutions,
       Inc., 857 F.3d 179, 186 (4th Cir. 2017) (quoting Yashenko
       v. Harrah’s NC Casino Co., LLC, 446 F.3d 541, 546 (4th
       Cir. 2006)).     The second prohibits retaliation or
       discrimination for opposing unlawful practices. See id.

Fry v. Rand Constr. Corp., 964 F.3d 239, 244 (4th Cir. 2020)

(parallel citations omitted), cert. denied, No. 20-861, 2021 WL

1725175, __ S. Ct. __ (U.S. May 3, 2021).           “In both contexts, a

plaintiff can either (1) produce direct and indirect evidence of

retaliatory animus or (2) demonstrate intent by circumstantial



     9 “An ‘eligible employee’ is one ‘who has been employed for
at least 12 months by the employer with respect to whom leave is
requested . . . for at least 1,250 hours of service with such
employer during the previous 12 month period.’” Id. at 381 n.6
(ellipsis in original) (quoting 29 U.S.C. § 2611(2)(A)).

                                      21
evidence, which [courts] evaluate under the framework established

for Title VII cases in McDonnell Douglas.” Id. (internal quotation

marks omitted) (citing Waag, 857 F.3d at 191; Laing v. Federal

Express Corp., 703 F.3d 713, 717 (4th Cir. 2013); and Yashenko, 446

F.3d at 550-51).10

       An FMLA retaliation plaintiff proceeding under the McDonnell

Douglas framework “must first make a prima facie showing that he

engaged in protected activity, that the employer took adverse

action against him, and that the adverse action was causally

connected to the plaintiff’s protected activity.”             Yashenko, 446

F.3d   at   551   (internal   quotation   marks   omitted).      “Once   the

plaintiff proffers evidence establishing his prima facie case, and

the employer offers a non-retaliatory reason of the adverse action,

the plaintiff ‘bears the burden of establishing that the employer’s

proffered explanation is pretext for FMLA retaliation.’”            Vannoy,

827 F.3d at 304 (quoting Yashenko, 446 F.3d at 551).



     10 “[S]ince 2006, [the Fourth Circuit] has held that claims
of retaliation for taking leave arise under § 2615(a)(2) (opposing
unlawful practices).” Id. at 245. “[The Fourth Circuit] ha[s]
read that subsection broadly to protect not just employees who
‘oppose’ unlawful practices, § 2615(a)(2), but also to protect
‘employees from discrimination or retaliation for exercising their
substantive rights under the FMLA.’” Id. (emphasis in original)
(quoting Yashenko, 446 F.3d at 546). However, several other courts
of appeals “find these claims fall under § 2615(a)(1),” id., and a
post-Yashenko Department of Labor regulation similarly “suggests
that claims for retaliation for taking leave arise under
§ 2615(a)(1),” id., a subsection whose prohibitions the Fourth
Circuit has described as “‘prescriptive,’ meaning the employer’s
intent is irrelevant,” id. at 246 n.3.

                                    22
       Finally, to succeed on an FMLA interference claim, a plaintiff

must   “prove     that   she     was   afflicted      with    an   FMLA-qualifying

condition, because otherwise she did not have any right under the

Act with which her employer could have interfered.”                    Rhoads, 257

F.3d at 384.

       B. FMLA Covered Employer Challenge

       As an initial matter, Defendant urges dismissal of Plaintiff’s

FMLA   claims     on   the   grounds     that   “Plaintiff         omits   plausible

allegations of fact demonstrating Defendant is a covered employer

under the FMLA.”       (Docket Entry 5 at 8.)         In particular, Defendant

asserts that “Plaintiff offers an unadorned legal conclusion –

‘Defendant is and was a covered “employer” under the FMLA because

it has more than 50 employees employed at Plaintiff’s work location

in 20 or more workweeks in the current calendar year or calendar

year preceding the leave request’ – and the Court cannot infer that

Defendant    is   a    covered    employer    based    on     an   unadorned   legal

conclusion alone.”        (Id. at 8-9 (citing Docket Entry 1, ¶ 33).)

This argument misses the mark.

       Under the FMLA, a covered employer “is any person engaged in

commerce or in any industry or activity affecting commerce, who

employs 50 or more employees for each working day during each of 20

or more calendar workweeks in the current or preceding calendar

year.”      29 C.F.R. § 825.104(a).             “For Plaintiff to plead a

plausible    claim     against    Defendant     for    FMLA    violations,     then,


                                         23
Plaintiff must sufficiently allege that Defendant is a covered

employer under the FMLA’s standards.       Plaintiff has done so here.”

Whitt v. High Voltage, Inc., No. CV 3:17-2532, 2017 WL 5707544, at

*2 (S.D. W. Va. Nov. 27, 2017) (finding sufficient allegation that

“‘Defendant is and was a covered employer under the FMLA, and

employs 50 or more people within 75 miles of the location where

Plaintiff was employed’”).       Here, the Complaint alleges that

Defendant “ha[d] more than 50 employees employed at Plaintiff’s

work location” in the relevant period (Docket Entry 1, ¶ 33) and

that Plaintiff “worked at a location where [Defendant] has at least

50 employees within 75 miles” (id., ¶ 32).           “Accepting th[ese]

factual allegation[s] as true, as is required, the Court [should]

find[] that Plaintiff has provided enough facts that [the FMLA

applicability aspect of her] claim is plausible on its face,”

Whitt, 2017 WL 5707544, at *2 (emphasis added).

     C.   FMLA Interference Claim

     Defendant   next    urges    dismissal     of   Plaintiff’s       FMLA

interference claim on the grounds that the Complaint fails to

allege “a   serious   health   condition   as   defined   by   the   FMLA.”

(Docket Entry 5 at 6.)   In response, Plaintiff maintains that she

“has established . . . that she has a serious health condition as

she pled she is disabled and in early 2020 Plaintiff was diagnosed

with depression and anxiety. Plaintiff further pled her disability

impacts her major life activities including but not limited to


                                  24
sleeping and eating.”       (Docket Entry 6 at 6 (citation omitted)

(citing Docket Entry 1, ¶¶ 16, 17, 20).)            These assertions do not

plausibly allege that Plaintiff “suffered from an FMLA-qualifying

‘serious health condition.’”       Rhoads, 257 F.3d at 380.

     The   FMLA   defines   a    “‘serious     health   condition’”   as   “an

illness, injury, impairment, or physical or mental condition that

involves   –   (A)   inpatient     care   in    a   hospital,   hospice,    or

residential medical care facility; or (B) continuing treatment by

a health care provider.”    29 U.S.C. § 2611(11).        Although “the FMLA

does not define” the term “continuing treatment,” Miller v. AT & T

Corp., 250 F.3d 820, 825 (4th Cir. 2001) (internal quotation marks

omitted), FMLA regulations define “continuing treatment” as, inter

alia:

     A period of incapacity of more than three consecutive,
     full calendar days, and any subsequent treatment or
     period of incapacity relating to the same condition, that
     also involves:

        (1) Treatment two or more times, within 30 days of
        the first day of incapacity, unless extenuating
        circumstances exist, by a health care provider, by
        a nurse under direct supervision of a health care
        provider, or by a provider of health care services
        (e.g., physical therapist) under orders of, or on
        referral by, a health care provider; or

        (2) Treatment by a health care provider on at least
        one occasion, which results in a regimen of
        continuing treatment under the supervision of the
        health care provider.




                                     25
29 C.F.R. § 825.115(a).11

     As relevant here,12 continuing treatment additionally covers:

     [a]ny period of incapacity or treatment for such
     incapacity due to a chronic serious health condition. A
     chronic serious health condition is one which:

       (1) Requires periodic visits (defined as at least
       twice a year) for treatment by a health care
       provider, or by a nurse under direct supervision of
       a health care provider;

       (2) Continues over an extended      period of time
       (including   recurring   episodes    of   a  single
       underlying condition); and

       (3) May cause episodic rather than a continuing
       period of incapacity (e.g., asthma, diabetes,
       epilepsy, etc.).

29 C.F.R. § 825.115(c).13


     11   “The term incapacity means inability to work, attend
school or perform other regular daily activities due to the serious
health condition, treatment therefore, or recovery therefrom.” 29
C.F.R. § 825.113(b).

     12 Continuing treatment also encompasses (i) “[p]regnancy or
prenatal care,” 29 C.F.R. § 825.115(b); (ii) “[p]ermanent or long-
term conditions,” defined as “[a] period of incapacity which is
permanent or long-term due to a condition for which treatment may
not be effective,” such as “Alzheimer’s, a severe stroke, or the
terminal stages of a disease,” 29 C.F.R. § 825.115(d); and
(iii) absences to receive multiple treatments for certain
qualifying conditions, 29 C.F.R. § 825.115(e).       The Complaint
contains no allegations suggesting that any of these criteria apply
to Plaintiff. (See generally Docket Entry 1.)

     13   Absences related to this subsection “qualify for FMLA
leave even though the employee or the covered family member does
not receive treatment from a health care provider during the
absence, and even if the absence does not last more than three
consecutive, full calendar days.” 29 C.F.R. § 825.115(f). “For
example, an employee with asthma may be unable to report for work
due to the onset of an asthma attack or because the employee’s
                                                   (continued...)

                                26
      The Complaint’s only factual allegations regarding Plaintiff’s

medical condition state that, “[i]n early 2020, Plaintiff was

diagnosed with depression and anxiety” (Docket Entry 1, ¶ 17),

which “impact[] her major life activities including but not limited

to sleeping and eating” (id., ¶ 20), as well as that, “[f]ollowing

her   diagnosis,     Plaintiff       provided        a   copy     of     her   medical

documentation related to her disability to Kayleigh Turner, Payroll

Manager    and   Carla    Johnson,       Office     Manager”     (id.,    ¶    21)   and

“requested a brief medical leave” (id., ¶ 22).                    Even drawing all

reasonable inferences in Plaintiff’s favor, these assertions fail

to plausibly allege that Plaintiff suffered from (i) a “chronic

serious health condition,” 29 C.F.R. § 825.115(c), (ii) an illness

that incapacitates her for “more than three consecutive, full

calendar days,”      29   C.F.R.     §    825.115(a),     or     (iii)    an   ailment

requiring “inpatient care in a hospital, hospice, or residential

medical care facility,” 29 U.S.C. § 2611(11).                     Accordingly, the

Court should dismiss Plaintiff’s FMLA interference claim.                            See

Rhoads, 257 F.3d at 384.

      D.   FMLA Retaliation Claim

      Finally,     Defendant     moves         to   dismiss      Plaintiff’s         FMLA

retaliation claim on the grounds that, inter alia, the Complaint

does not plausibly allege protected activity.                   (See Docket Entry 5


     13(...continued)
health care provider has advised the employee to stay home when the
pollen count exceeds a certain level.” Id.

                                          27
at 9-10.)   More specifically, Defendant asserts that “Plaintiff

cannot establish the existence of the mandatory protected activity

element of the retaliation claim” because “the Complaint lacks

plausible allegations of fact demonstrating her entitlement to

leave under the FMLA.”         (Id. at 10.)       In particular, Defendant

emphasizes that the Complaint fails to “demonstrate incapacitation

within the meaning of the [FMLA].”          (Id.)

     In response, Plaintiff concedes that she must demonstrate her

entitlement to FMLA leave, but asserts that she sufficiently

alleged that she suffers from a serious health condition qualifying

her for such leave.         (Docket Entry 6 at 4-7.)          In so arguing,

Plaintiff   does     not    address   Defendant’s       contention   that   the

Complaint    lacks         factual    allegations        plausibly     showing

incapacitation under the FMLA, as required for a qualifying serious

health condition.      (See id. at 4-8.)          By failing to respond to

Defendant’s incapacitation argument, Plaintiff effectively concedes

both her obligation and failure to allege incapacitation under the

FMLA.   See, e.g., Kinetic Concepts, Inc. v. Convatec Inc., No.

1:08cv918, 2010 WL 1667285, at *6-9 (M.D.N.C. Apr. 23, 2010)

(explaining that party concedes opponent’s argument by failing to

address it in party’s response and collecting cases). Moreover, as

discussed   above,    the    Complaint     does   not    plausibly   allege   a

qualifying serious health condition under the FMLA.                  Under the




                                      28
circumstances,   the   Court   should   grant   Defendant’s   request   to

dismiss Plaintiff’s FMLA retaliation claim.14


     14    Plaintiff maintains that she “engaged in protected
activity when she provided a copy of her medical documentation
related to her disability to Kayleigh Turner, Payroll Manager and
Carla Johnson, Office Manager” (Docket Entry 6 at 7), after which
she “requested a brief medical leave . . . and inquired about FMLA
leave” (id.). “[G]iving an employer notice of intent to take FMLA
leave, at least where the employee qualifies for that leave, is
protected activity for purposes of an FMLA retaliation claim,”
Wehrley v. American Fam. Mut. Ins. Co., 513 F. App’x 733, 742-43
(10th Cir. 2013), and “[r]equesting leave is also an FMLA-protected
right, for which retaliation conceivably could be wrongful even
where the leave itself was unprotected,” Tayag v. Lahey Clinic
Hosp., Inc., 632 F.3d 788, 793 (1st Cir. 2011) (citation omitted).
However, “it is not clear that one not entitled to take FMLA leave
‘avails himself of a protected right’ when requesting to take such
leave.” McArdle v. Town of Dracut/Dracut Pub. Schs., 732 F.3d 29,
35-36 (1st Cir. 2013). As the United States Court of Appeals for
the First Circuit has explained:

     The case law is both split and not fully developed
     regarding such an argument.    Compare Walker v. Elmore
     Cnty. Bd. of Educ., 379 F.3d 1249, 1253 (11th Cir. 2004)
     (holding that eligibility is a prerequisite for a
     retaliation claim), with Johnson v. Dollar Gen., 880
     F. Supp. 2d 967, 991 (N.D. Iowa 2012) (criticizing
     Walker); see also Wilkins v. Packerware Corp., 260 Fed.
     Appx. 98, 102-103 (10th Cir. 2008) (surveying cases and
     describing the issue as “contestable”).

          We are not convinced that an employee who is
     ineligible for FMLA leave can never bring a retaliation
     claim. There are many reasons why an employee will not
     know until inquiring whether he is eligible for any
     particular right available under the Act. The statute
     prohibits employer interference with both the exercise of
     rights provided under the FMLA and “the attempt to
     exercise any [such] right.”     29 U.S.C. § 2615(a)(1).
     There is no requirement that the attempt be successful.
     It would seem too, that firing an employee for asking
     would also frustrate the aims of the Act even if the
     inquiring employee turns out to be ineligible. Such an
     “ask at your peril” approach could deter employees,
                                                     (continued...)

                                   29
       IV. Amendment Issue

       As a final matter, in the last sentence of her opposition to

the Dismissal Motion, Plaintiff “alternative[ly] . . . requests

this Court grant her leave to amend her Complaint.”   (Docket Entry

6 at 12.)    Defendant objects to this request, arguing that it “is

an impermissible method for seeking leave to amend and should not

be allowed to enable Plaintiff to revised [sic] her pleading now

that she is on notice of its deficiencies.”     (Docket Entry 7 at

11.)    As Defendant correctly notes, this “informal request” (id.

(internal quotation marks omitted)) does not constitute a valid

Rule 15 motion to amend.     See, e.g., M.D.N.C. LR 7.3(a) (“Each

motion shall be set out in a separate pleading.”).        However,

because Plaintiff conceivably could cure her pleading deficiencies

with additional factual allegations, the Court should dismiss


       14(...continued)
       including eligible employees uncertain of the extent of
       their rights, from taking the first step necessary to
       exercise their rights.

McArdle, 732 F.3d at 36. In addition, the fact that both FMLA and
ADA retaliation claims “are analogous to those derived under Title
VII,” Yashenko, 446 F.3d at 551 (FMLA retaliation claim); accord
Laird, 978 F.3d at 892-93 & n.5 (ADA retaliation claim), provides
some support for finding that an FMLA retaliation plaintiff need
not establish an FMLA-qualifying health condition, at least at the
motion to dismiss stage. See, e.g., Miller, 813 F. App’x at 875-79
(affirming dismissal of ADA actual disability claim for failure to
allege qualifying disability but concluding ADA retaliation claim
for requesting accommodation survived Rule 12(b)(6) dismissal).
However, in light of Plaintiff’s concession, and in the absence of
any arguments regarding the ability to plead an FMLA retaliation
claim absent allegations illustrating a qualifying serious health
condition, the Court need not resolve this issue.

                                 30
Plaintiff’s claims without prejudice, so that she may properly move

to amend her Complaint.       See, e.g., Misel v. Green Tree Servicing,

LLC, 782 F. Supp. 2d 171, 178 (E.D.N.C. 2011) (“Generally, where a

defect in the complaint is curable, the court should grant the

dismissal without prejudice.”); see also, e.g., Miller, 813 F.

App’x at 880 (holding that plaintiff should be permitted to amend

complaint on remand and noting that proposed amended complaints

“also   allege   additional    facts    which    may   support    [plaintiff’s

dismissed]   claims   for     failure       to   accommodate     and   unlawful

termination based on actual disability”).

                                 CONCLUSION

     The Complaint does not plausibly allege qualifying health

conditions under the ADA and FMLA, but Plaintiff’s ADA retaliation

allegations suffice to survive Rule 12(b)(6) dismissal.

     IT IS THEREFORE RECOMMENDED that the Dismissal Motion (Docket

Entry 4) be granted in part and denied in part as follows:

Plaintiff’s ADA retaliation claim be allowed to proceed and all

other claims be dismissed without prejudice.

     This 29th day of June, 2021.

                                            /s/ L. Patrick Auld
                                               L. Patrick Auld
                                        United States Magistrate Judge




                                       31
